DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed arguments without amending claims. Claims 1-17 are pending.

Priority
This application discloses and claims only subject matter disclosed in prior application no15/257,305 filed on 09/06/2016, which is claims priority of 14/694,361, filed 04/23/15, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
.

Instant Application 16/710,485
US Patent US 9571513 B2




a first comparator configured to determine whether a reception interval of a target data group is normal or anomalous; 
a second comparator configured to determine whether a total count of a target data received and included in the target data group is normal or anomalous by comparing the total count of the target data received against an expected total count of target data, and determine whether each reception interval between the target data is normal or anomalous; and 

a warning counter configured to individually count anomalies determined by the first comparator. and anomalies determined by the second comparator.
1. A monitoring device configured to monitor a network connected to a plurality of controllers, the monitoring device comprising:
 a decoder configured to extract target data belonging to a target data group from data received from the plurality of controllers;
 a first comparator configured to determine whether an immutable part of the target data is known or anomalous;
 a second comparator configured to determine whether a reception interval of the target data group is normal or anomalous; 
a third comparator configured to determine whether a number of the target data received and included in the target data group is normal or anomalous, and determine whether each reception interval between the target data is normal or anomalous; 
a warning counter configured to individually count a number of anomalies determined by the first comparator, a number of anomalies determined by the second comparator, and a number of anomalies determined by the third comparator;
 
a first register configured to set identification information of the target data; a second register configured to set information of the immutable part of the target data; a third resister configured to set 


Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 9571513 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with obvious variations.

Instant Application 15/257,305
US Patent US US 10560470 B2
1. 1. A monitoring device configured to monitor a network connected to a plurality of controllers, the 
monitoring device comprising:


 


a first comparator configured to determine whether a reception interval of a target data group is normal or anomalous; 



a second comparator configured to determine whether a total count of a target data received and included in the target data group is normal or anomalous by comparing the total count of the target data received against an expected total count of target data, and determine whether each reception interval between the target data is normal or anomalous; and 



a warning counter configured to individually count anomalies determined by the first comparator. and anomalies determined by the second comparator.

a decoder configured to extract, based on a data identifier, target data belonging to a target data group having multiple data identifiers from data received from the plurality of controllers;
 a first comparator configured to determine whether an immutable part of the target data is known or anomalous based on a comparison between the immutable part of the target data and set information related to the immutable part; 

a second comparator configured to determine whether a reception interval of the target data group is normal or anomalous; a third comparator configured to determine whether a total count of the target data received and included in the target data group is normal or anomalous by comparing the total count of the target data received against an expected total count of target data, and determine whether each reception interval between the target data is normal or anomalous; and 
a warning counter configured to individually count anomalies determined by the first comparator, anomalies determined by the second comparator, and anomalies determined by the third comparator.




Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10560470 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with obvious variations.


Allowable Subject Matter
Based on prior allowed case history 15/257305 and 14/694361 and argument filed on 02/03/21(page 15-16) Claims 1-17, would be allowable if applicant file terminal disclaimer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498